Argued April 11, 1927.
This is a companion appeal to the Solar Electric Co.'s Appeal (No. 1), supra, page 156; in it the appellant sought to raise the question of the jurisdiction of the court below by petition under the Act of March 5, 1925, P. L. 23; it did not do so however until the case had proceeded to final hearing. The question of jurisdiction under this act must be raised preliminarily and therefore appellant's petition came too late: Wilson v. Garland, 287 Pa. 291. The course prescribed by the act must be pursued: Stamper v. Kogelschatz, 289 Pa. 94.
It follows that this appeal must be and it accordingly is dismissed at the cost of the appellant. *Page 374